AO 245B (Rev. 05/I 5/2018) Judgment in a Crilninal Petty Case (Modified)                                                     Page I of I



                                     UNITED STATES DISTRICT CO RT                                               FILED
                                                SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                OCT 1 7 2018
                      United States of America                                 JUDGMENT I            A CRIMINAL CASJt
                                 v.                                            (For Offenses Committe On~!<"NM~b'ciJ1''Tljf18,,T OURRTNf•
                                                                                                      SOUTHERN DISTR1C OF ALIFO "'
                                                                                                                                   ?UTY
                      Ricardo Aguilar-Ramos                                    Case Number:

                                                                              Nathan Feneis
                                                                              Defendant's Attorney


REGISTRATION NO. 79910298

THE DEFENDANT:
 IZJ pleaded guilty to count(s) 1 of Complaint
                                           ----'--------------------------
 0 was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                        Count Number(s)
8:1325(a)(2)                       ILLEGAL ENTRY (Misdemeanor)                                              I


 D The defendant has been found not guilty on count(s)
                                                                           ~-----------------~

 D Count(s)                                                                    dismissed on the motion of the United States.
                   ~----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 IZJ Assessment: $10 WAIVED          IZJ Fine: WAIVED
 IZJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                     charged in case _ _.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Wednesday, October 17, 2018
                                                                            Date of Imposition of Sentence



                                                                            nidL~oLocK
                                                                            UNITED STATES MAGISTRATE JUDGE

                                                                                                                3:18-mj-22150-WVG
